Exhibit 10.3

 

EXECUTION VERSION

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is entered into this 2nd day of
February, 2017 (the “Effective Date”), by and between Energy XXI Gulf Coast,
Inc., a Delaware corporation (the “Company”), and Michael S. Reddin
(“Executive”).

 

WHEREAS, Executive currently serves as a non-employee member of the Company’s
Board of Directors (the “Board”); and

 

WHEREAS, the Company has determined that it is in the best interests of the
Company and its stockholders to enter into an employment agreement with
Executive for Executive to serve as the Company’s interim President and Chief
Executive Officer, and Executive is willing to serve as interim President and
Chief Executive Officer of the Company, subject to the terms and conditions of
this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, it is hereby covenanted and agreed by Executive and the Company as
follows:

 

1.           Employment.

 

(a)          Term. Executive’s employment under this Agreement shall commence on
the Effective Date and shall terminate 30 days after the date a successor
President and Chief Executive Officer is appointed by the Board and commences
duties, unless terminated earlier by either party upon 30 days advance written
notice pursuant to the procedures set forth in Section 4 hereof (the “Employment
Term”). Subject to Section 2(b), upon termination of Executive’s employment,
Executive (or his estate, heirs or beneficiaries, as applicable) shall be
entitled to (i) payment of any earned, but unpaid Salary, (ii) payment of any
accrued but unused vacation or paid time off, and (iii) any employee benefits to
which Executive is entitled upon termination of employment in accordance with
the terms of the applicable plans and programs of the Company in which he is
then a participant.

 

(b)          Duties. During the Employment Term, Executive shall serve as
interim President and Chief Executive Officer of the Company and shall report
solely to the Board. Executive agrees that he shall perform his duties
faithfully and efficiently and to the best of his abilities, subject to the
directions of the Board. Executive shall devote Executive’s full business time
and efforts to the performance of Executive’s assigned duties for the Company.
Notwithstanding the foregoing, Executive may continue to serve on the boards of
directors of Southcross Holdings GP LLC and Midstates Petroleum Company, Inc.
During the Employment Term, the Company shall provide Executive with an office
and administrative support at the Company’s headquarters commensurate with his
position.

 

(c)          Board Service. During the Employment Term, Executive shall continue
to serve as a director and as Chairman of the Board; provided, however, that
Executive shall and hereby does resign from his service as a member of the
Nomination and Governance Committee. Upon termination of the Employment Term,
Executive shall resume service as a non-employee member of the Board.

 

2.           Compensation. (a) Base Salary. During the Employment Term, the
Company shall pay Executive a base salary (the “Salary”) at the gross rate of
$100,000 per month, payable in accordance with the Company’s payroll practices
as in effect for senior executives and prorated for any partial month in the
Employment Term.

 

  

 

 

(b)          Board Compensation and Stock Ownership Requirements. During the
Employment Term, (i) Executive shall continue to receive the annual restricted
stock grants and annual cash retainer awarded to non-employee members of the
Board, to the Chairman of the Board and to any other positions held by Executive
as a director of the Company and (ii) Executive shall continue to vest in his
outstanding equity awards as if he remained a non-employee member of the Board
during the Employment Term. During the Employment Term, Executive shall remain
subject to the stock ownership requirements, if any, applicable to non-employee
members of the Board, but not to the stock ownership requirements, if any,
applicable to executives of the Company.

 

(c)          Benefits. Executive shall be entitled to take time off for vacation
or illness in accordance with the Company’s policy for senior executives.
Executive shall be eligible to participate in all employee benefit plans and
programs maintained by the Company for its full-time employees; provided,
however, that Executive shall not be entitled to participate in any severance
plan or otherwise receive any severance benefits or participate in the Company’s
employee equity compensation program. Nothing herein shall affect the Company’s
right to alter, suspend, amend or discontinue any and all of its benefit plans,
fringe benefits or policies, in whole or in part, at any time with or without
notice in accordance with applicable law.

 

(d)          Legal Fees. The Company shall reimburse Executive for all
reasonable legal fees and expenses incurred by Executive in connection with the
negotiation and review of this Agreement and any documents ancillary thereto.

 

(e)          Expense Reimbursement. During the Employment Term, the Company
shall reimburse Executive, in accordance with the Company’s policies and
procedures, for all expenses incurred by Executive in the performance of
Executive’s duties hereunder.

 

3.           Federal and State Withholding. The Company shall deduct from the
amounts payable to Executive pursuant to this Agreement the amount of all
required federal, state and local withholding taxes in accordance with
Executive’s Form W-4 on file with the Company, and all applicable federal
employment taxes.

 

4.           Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed given when (a) delivered
personally or by overnight courier to the following address of the other parties
hereto (or such other address for such parties as shall be specified by notice
given pursuant to this Section) or (b) sent by facsimile to the following
facsimile number of the other parties hereto (or such other facsimile number for
such parties as shall be specified by notice given pursuant to this Section),
with the confirmatory copy delivered by overnight courier to the address of such
parties pursuant to this Section 4.

 

If to the Company, to:

 

Energy XXI Gulf Coast, Inc.
1021 Main Street, Suite 2626
Houston, TX 77002
Facsimile: (713) 351-3396
Attention: Board of Directors, Lead Independent Director



If to Executive, to the last address set forth on the payroll records of the
Company.

 

 2 

 

 

5.           Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
the validity, legality or enforceability of any other provision of this
Agreement or the validity, legality or enforceability of such provision in any
other jurisdiction, but this Agreement shall be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

 

6.           Indemnification; D&O Insurance. The Company and Executive entered
into an Indemnification Agreement dated as of December 30, 2016 (the
“Indemnification Agreement”). The Indemnification Agreement shall apply with
full force and effect to Executive’s services as President and Chief Executive
Officer (in addition to his services as a member of the Board) in accordance
with the terms thereof. Executive shall be covered by the Company’s directors
and officers liability insurance for his services as President and Chief
Executive Officer (in addition to his services as a member of the Board) to the
same extent as other members of the Board.

 

7.           Entire Agreement. This Agreement constitutes the entire agreement
and understanding between the parties with respect to the subject matter hereof
and supersedes and preempts any prior understandings, agreements or
representations by or between the parties, written or oral, which may have
related in any manner to the subject matter hereof.

 

8.           Successors and Assigns. This Agreement shall be enforceable by
Executive and Executive’s heirs, executors, administrators and legal
representatives, and by the Company and its successors and assigns. Executive
may not assign this Agreement and any such assignment shall be null and void.

 

9.           Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the internal laws of the State of Texas, without
regard to principles of conflict of laws. To the extent that any party attempts
to bring an action in court, Executive and the Company stipulate that personal
jurisdiction over them in the state courts of Texas is proper and agree that
venue shall lie solely in the courts of Texas over any such action.

 

10.          Section 409A of the Code. This Agreement is intended to comply with
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and shall be interpreted and construed consistently with
such intent. The payments to Executive pursuant to this Agreement are also
intended to be exempt from Section 409A of the Code to the maximum extent
possible as short-term deferrals pursuant to Treasury regulation
§1.409A-1(b)(4). In the event the terms of this Agreement would subject
Executive to taxes or penalties under Section 409A of the Code (“409A
Penalties”), the Company and Executive shall cooperate diligently to amend the
terms of the Agreement to avoid such 409A Penalties, to the extent possible. Any
reimbursement or advancement payable to Executive pursuant to this Agreement
shall be conditioned on the submission by Executive of all expense reports
reasonably required by the Company under any applicable expense reimbursement
policy, and shall be paid to Executive within 30 days following receipt of such
expense reports, but in no event later than the last day of the calendar year
following the calendar year in which Executive incurred the reimbursable
expense. Any amount of expenses eligible for reimbursement, or in-kind benefit
provided, during a calendar year shall not affect the amount of expenses
eligible for reimbursement, or in-kind benefit to be provided, during any other
calendar year. The right to any reimbursement or in-kind benefit pursuant to
this Agreement shall not be subject to liquidation or exchange for any other
benefit.

 

 3 

 

 

11.          Amendment and Waiver. The provisions of this Agreement may be
amended or waived only by the written agreement of the Company and Executive,
and no course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

 

12.          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.

 

[Remainder of Page Blank; Signature Page Follows]

 

 4 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

  /s/ Michael S. Reddin   MICHAEL S. REDDIN       ENERGY XXI GULF COAST, INC.  
    By:  /s/ Hugh Menown     Hugh Menown     Chief Financial Officer, Executive
Vice President and     Chief Accounting Officer

 

[Signature Page for Michael Reddin Employment Agreement]

 

  

 

